Citation Nr: 0334223	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

On August 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be contacted and 
provided an opportunity to supplement the 
record on appeal with any relevant 
evidence. 
a.  In this regard, he should be 
told that such evidence might 
include any statement by a medical 
practitioner showing a medical nexus 
between his sleep disorder and 
military service or his already 
service-connected post-traumatic 
stress disorder (PTSD).  The veteran 
should be told that he should 
attempt to secure such statements 
from the doctor about whom he wrote 
in his April 2000 VA Form 9 or from 
any other medical professional.
b.  Next, he should be told that the 
Board intends to consider in 
adjudicating his claim of service 
connection for a sleep disorder 
treatment records from the Salisbury 
VA medical center, dated from May 
2001 to March 2002, that were 
obtained and associated with the 
record on appeal by the regional 
office (RO) since the issuance of 
the July 2001 supplemental statement 
of the case.
c.  Thereafter, the veteran should 
be asked to provide a list of the 
names and addresses of all medical 
care facilities (hospitals, HMOs, 
etc.) who treated him for a sleep 
disorder as well as the names and 
addresses of any employers who 
provided him with medical care 
(i.e., employment examination, 
insurance examinations, etc . . .).  
Provide the veteran with release 
forms and ask that a copy be signed 
and returned for each non-VA health 
care provider and employer 
identified including one for the 
Personnel Office at the Salisbury VA 
medical center.

2.  When the veteran responds to the 
above request for information, obtain the 
medical records from each health care 
provider and employer identified.  
Contact the United STATES office of 
Personnel Management at PO Box 45, 
Boyers, PA 16017 for the veteran's 
personnel records.

3.  Contact the Social Security 
Administration (SSA) and obtain copies of 
the records they have on file in 
connection with the veteran's claim for 
SSA benefits along with any appeal 
arising out of the denial of his claim 
for SSA benefits.

4.  If any of the above records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the veteran that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

Note:  As to the search for VA and 
SSA records, under 38 U.S.C. 
§ 5103A(b)(3), VA is obligated to 
continue trying to obtain evidence 
from a Federal department or agency 
"unless it is reasonably certain 
that such records do not exist or 
that further efforts to obtain those 
records would be futile."

5.  Notify the veteran of the following 
legal authority that may not have been 
fully considered by the agency of 
original jurisdiction: Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  

6.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a sleep 
disorder examination by a pulmonologist.
a.  The examiner, prior to 
conducting the examination of the 
veteran, must review the claim's 
folder and must state that he/she 
did so prior to examining the 
veteran. 
b.  Thereafter, the examiner should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.
c.  All relevant testing should be 
accomplished.
d.  Thereafter, the examiner should 
provide an opinion as to whether the 
veteran has a sleep disorder.  If he 
does, the examiner should provide a 
diagnosis and give an opinion as to 
the medical probability that any 
currently diagnosed sleep disorder 
is medically more likely then not 
due to military service or an 
already service connected disability 
such as PTSD.
e.  The above opinion must 
distinguish between sleep problems 
caused by psychiatric problems as 
opposed to having a physiological 
origin.
f.  If it is determined that there 
is no current disability, opined 
that the disability was not caused 
by the veteran's military service, 
or opined that the disability was 
not caused by an already service 
connected disability such as PTSD, 
the examiner should expressly say so 
and provide detailed reasons for 
such opinions.  
g.  The above opinions must 
specifically cite to the conclusions 
reached during the veteran's July 
1998 VA hospitalization as well as 
at the August 1998 sleep study as 
well as any medical opinion evidence 
provided by the veteran in 
connection with the Board's 
development.
h.  A legible report of examination 
must be associated with the record 
and must include all examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusion reached.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





